t c memo united_states tax_court estate of james w boyle deceased nancy a boyle and james h case co-personal representatives and nancy a boyle petitioners v commissioner of internal revenue respondent docket no filed date david w k wong for petitioners henry eb o’neill for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner nancy a boyle mrs boyle and her deceased husband james w boyle decedent - - for the only issue’ for decision is whether under sec_165 the decedent and mrs boyle properly deducted a casualty_loss of dollar_figure on their federal_income_tax return for findings_of_fact the facts of this case have been fully stipulated pursuant to rule we incorporate the stipulation of facts into our findings by this reference petitioners are the estate of james w boyle deceased mrs boyle and james h case co-personal representatives and mrs boyle the surviving_spouse of decedent decedent who died on date and mrs boyle together the boyles were husband and wife during and timely filed a joint federal_income_tax return for mrs boyle and james h case are the duly appointed personal_representatives of decedent’s estate petitioners resided in honolulu hawaii on the date the petition was filed in date the boyles purchased a commercial warehouse building old warehouse located in honolulu hawaii the boyles owned the old warehouse as joint_tenants at all relevant times their cost_basis in the old warehouse as of date was ' the only other issues raised in the notice_of_deficiency are computational or were conceded by petitioners all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar - - dollar_figure the boyles depreciated the old warehouse using the straight-line method and a 20-year useful_life beginning in claiming annual depreciation_deductions of dollar_figure on date the boyles’ adjusted_basis in the old warehouse was dollar_figure on date the old warehouse was completely destroyed by fire immediately prior to the fire the fair_market_value of the old warehouse was between dollar_figure and dollar_figure immediately after the fire the fair_market_value of the old warehouse was zero as of the date of the fire the boyles’ adjusted_basis in the old warehouse was dollar_figure when the fire occurred the old warehouse was covered by a replacement cost fire insurance_policy insurance_policy issued by pacific insurance co pacific the boyles anticipated that the insurance_policy would cover all the costs of constructing a new warehouse to replace the old warehouse and submitted a claim to pacific a dispute however arose between the boyles and pacific as to whether the insurance_policy would cover that part of the construction costs associated with changes in building code requirements that occurred between the time the old warehouse originally was constructed and the date of the fire as a result of that dispute the amount of insurance reimbursement the boyles reasonably expected to receive under the in the boyles deducted only dollar_figure q4e- insurance_policy was uncertain until when the boyles and pacific settled the claim pursuant to the settlement pacific paid dollar_figure to reimburse the boyles for the destruction of the old warehouse and the boyles constructed a new warehouse at a total cost of dollar_figure to replace the old warehouse on their form_1040 u s individual_income_tax_return the boyles claimed a depreciation deduction of dollar_figure and a casualty_loss in the amount of dollar_figure with respect to the old warehouse the parties stipulated that the casualty_loss was computed as follows the boyles’ net out-of-pocket investment to construct the new warehouse was only dollar_figure after application of the insurance proceeds the computation made by the boyles on their return as reflected on form_4684 casualties and thefts differs from the stipulated computation and was as follows cost or adjusted_basis of property dollar_figure insurance or other reimbursement big_number fair_market_value before casualty big_number fair_market_value after casualty none difference big_number enter the smaller of the adjusted_basis or the difference in fair_market_value before and after the casualty as the casualty_loss claimed big_number original cost of old warehouse date dollar_figure cost of reconstruction big_number amortizable costs big_number total costs big_number less depreciation claimed big_number insurance proceeds big_number amortization claimed casualty_loss claimed big_number ‘this figure includes dollar_figure in depreciation for the boyles did not report any gain realized from the destruction of the old warehouse on their return in his notice_of_deficiency respondent disallowed the claimed casualty_loss because the insurance proceeds exceeded the boyles’ allowable loss respondent also disallowed the depreciation deduction claimed for and petitioners have conceded this adjustment opinion sec_165 and c allows a deduction for losses arising from fire or other gualifying casualty sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise casualty_loss see also sec_1_165-7 income_tax regs a casualty_loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in -- - such taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs there is no dispute in this case as to the year in which the boyles’ casualty_loss if any was sustained for purposes of sec_165 although the fire that destroyed the warehouse occurred in date the boyles had a claim for insurance reimbursement which their insurer disputed that claim was not settled until because the amount of the insurance reimbursement could not reasonably be ascertained until the dispute was settled in the parties agree that the casualty_loss in question if any was sustained in the issue we must decide focuses instead on the calculation of the boyles’ adjusted_basis an essential component of the casualty_loss calculation sec_1_165-7 income_tax regs provides that the amount of loss to be taken into account for purposes of sec_165 is the lesser_of either the amount which is equal to the fair_market_value of the ‘aven though a casualty occurs in an earlier year any loss resulting from that casualty is not considered to be sustained under sec_165 until it can be determined with reasonable certainty whether reimbursement for all or part of the loss will be received and in what amount 41_tc_269 sec_1_165-1 income_tax regs when a reasonable_prospect_of_recovery on a reimbursement claim exists but the amount of the reimbursement cannot be determined with reasonable certainty a casualty_loss is not sustained until the claim is settled adjudicated or abandoned thus enabling the taxpayer to calculate the amount of the loss if any 37_bta_1096 24_bta_457 - property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the taxpayer’s adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale or disposition of the property involved the amount determined is then reduced by any insurance or other compensation received to arrive at the deduction allowable sec_165 sec_1_165-1 income_tax regs see also 305_us_468 67_tc_784 46_tc_751 affd on other issues 387_f2d_420 8th cir sec_1_165-7 income_tax regs the parties agree that the difference between the fair_market_value of the old warehouse before and after the fire is between dollar_figure to dollar_figure and that the boyles received insurance reimbursement of dollar_figure the parties disagree however regarding the calculation of the boyles’ adjusted_basis in the old warehouse respondent contends that the boyles’ adjusted_basis must be calculated as of date the date the fire occurred citing sec_1_165-7 and l c income_tax regs in support of his position petitioners reject respondent’s argument pointing out that the regulations cited by respondent do not state whether a taxpayer’s adjusted_basis is calculated as of the date the casualty occurred - - or the date the casualty_loss if any was deemed sustained petitioners urge us to conclude that i the boyles’ adjusted_basis in the old warehouse must be calculated as of the year the casualty_loss if any was sustained in this case and that the adjusted_basis so calculated must include the cost of rebuilding the warehouse we agree with petitioners that neither sec_1_165-1 nor sec_1_165-7 income_tax regs clearly states that a taxpayer’s adjusted_basis in property damaged or destroyed by casualty must be calculated as of the date of the casualty fthe pertinent part of sec_1_165-1 income_tax regs provides simply that in determining the amount of loss actually sustained under sec_165 proper adjustment must be made for any insurance received the pertinent part of sec_1 b income_tax regs provides that the amount of the casualty_loss to be taken into account under sec_165 is the lesser_of either the amount equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining the loss from the sale_or_other_disposition of the property involved ’ ‘ sec_1_1011-1 income_tax regs provides that a taxpayer’s basis in property shall be its cost adjusted to the extent continued --- - we disagree with petitioners however that the failure of the above-cited regulations to specify when the adjusted_basis of the property involved must be calculated means that petitioners are free to calculate the adjusted_basis of the old warehouse by adding to it the cost of constructing the new warehouse although the above-cited regulations do not explicitly address the timing question posed by petitioners the answer we believe flows from sec_1_165-7 income_tax regs petitioners’ calculation of the boyles’ adjusted_basis in the old warehouse as of assumes that the new warehouse is merely an improvement of the old warehouse and that the cost of that improvement increases the boyles’ adjusted_basis in the old warehouse for purposes of calculating their casualty_loss under sec_165 this assumption which is critical to the success of petitioners’ position is incorrect because the record in this case clearly establishes that the old warehouse and the new warehouse were separate and distinct properties only the old warehouse was involved in the casualty on date and it was completely destroyed before the new warehouse was even in existence continued provided by sec_1016 sec_1_1016-2 and sec_1_1016-3 income_tax regs provide that a taxpayer’s cost_basis must be increased by the cost of improvements and betterments made to property and decreased by amortization depreciation and obsolescence sec_1_165-7 income_tax regs limits a deductible casualty_loss under sec_165 to the lesser_of the decrease in value of property before and after the casualty or the adjusted_basis of the involved property the reference to involved property contained in sec_1_165-7 income_tax regs must refer to the property damaged or destroyed by the casualty ie the old warehouse and the boyles’ adjusted_basis in the old warehouse for purposes of calculating the casualty_loss if any under sec_165 must be its basis as of the date of the casualty our conclusion is consistent with sec_1033 which provides rules for determining whether gain realized upon the involuntary_conversion of property must be recognized for federal_income_tax purposes a casualty is treated for federal_income_tax purposes as an involuntary_conversion of property sec_1033 sec_1_1033_a_-1 and sec_1_1033_a_-2 income_tax regs under sec_1033 if damaged or destroyed property is converted into money eg through insurance that conversion is treated as a sale_or_exchange of the damaged or destroyed property the converted property and the amount of gain if any realized on the conversion must be recognized except to the extent provided in sec_1033 if however the taxpayer reinvests the money received for the converted property to acquire gualified replacement_property e property similar or related in service or use to the converted property sec_1033 a a within the period provided in sec_1033 a b gain is recognized if the taxpayer so elects only to the extent the amount_realized from the involuntary_conversion of the converted property exceeds the cost of the qualified_replacement_property sec_1033 a the basis of the replacement_property acquired as a result of an involuntary_conversion of the property into money is its cost decreased by the amount of gain not recognized upon conversion sec_1033 an example used in sec_1_1033_b_-1 income_tax regs to illustrate the operation of sec_1033 a and b is consistent with our analysis example a taxpayer realizes dollar_figure from the involuntary_conversion of his barn in the adjusted_basis of the barn to him was dollar_figure and he spent in the same year dollar_figure for a new barn which resulted in the nonrecognition of dollar_figure of the dollar_figure gain on the conversion the basis of the new barn to the taxpayer would be dollar_figure--the cost of the ‘when an involuntary_conversion results in the realization of gain the details of the involuntary_conversion including those relating to the replacement of the converted property must be reported in the return for the taxable_year in which any of the gain is realized an election to defer the recognition of gain from the conversion under sec_1033 and sec_1 a -2 c income_tax regs is made by including such gain in gross_income but only to the extent regquired by sec_1033 on the taxpayer’s federal_income_tax return for the first year the taxpayer is required to recognize the gain sec_1 a -2 c income_tax regs if sec_1033 does not require a taxpayer to recognize any of the gain the election is made simply by not including the gain in gross_income new barn dollar_figure less the amount of the gain not recognized on the conversion our conclusion is also reinforced by sec_1_1033_a_-2 income_tax regs which states that an amount expended for replacement of an asset in excess of the recovery for loss represents a capital_expenditure and is not a deductible loss for income_tax purposes when we treat the old warehouse and the new warehouse as different properties as sec_165 and sec_1033 require the determination of adjusted_basis for purposes of calculating a casualty_loss under sec_165 is straightforward the boyles’ adjusted_basis in the old warehouse for purposes of in the notice_of_deficiency respondent applied a similar analysis to calculate the boyles’ gain from the involuntary_conversion of the old warehouse and the boyles’ adjusted_basis in the new warehouse in accordance with sec_1033 and b as follows gain realized on the involuntary_conversion of the old warehouse amount_realized from the involuntary_conversion of the old warehouse dollar_figure less adjusted_basis big_number gain realized big_number the boyles’ adjusted_basis in the new warehouse total cost of new warehouse dollar_figure less gain realized but not recognized under sec_1033 b big_number adjusted_basis big_number - - calculating gain_or_loss on its disposition calculated in accordance with sec_1_1011-1 sec_1_1016-2 and sec_1_1016-3 income_tax regs was their adjusted_basis in the old warehouse as of the date of the casualty or dollar_figure summary a taxpayer cannot deduct a casualty_loss under sec_165 unless his adjusted_basis in the converted property exceeds the reimbursement received 208_f2d_636 9th cir lafavre v commissioner tcmemo_2000_297 elliston v commissioner tcmemo_1973_4 sec_1_165-7 examples through income_tax regs despite this well-established principle petitioners urge us in effect to permit them to deduct as a casualty_loss their entire unrecovered investment in both the old and new warehouses this we cannot do for the reasons discussed herein we hold that the cost of constructing the new warehouse does not increase the boyles’ adjusted_basis in the old warehouse for purposes of sec_165 and therefore the boyles’ adjusted_basis in the tn his opening brief respondent notes that the revenue agent’s calculation of the allowable casualty_loss showed the boyles’ adjusted_basis as dollar_figure this figure was calculated with a dollar_figure discrepancy by subtracting the depreciation deduction of dollar_figure from dollar_figure the boyles’ adjusted_basis in the old warehouse as of the date of the fire respondent states that he does not concede that the depreciation deduction was proper but he takes the position that the issue is immaterial because the insurance proceeds received exceed both dollar_figure and dollar_figure old warehouse did not exceed the insurance recovery_of dollar_figure accordingly we sustain respondent’s determination disallowing the boyles’ casualty_loss we have carefully considered all remaining arguments made by petitioners for contrary holdings and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent ‘petitioners failed to offer any evidence regarding the starting and completion dates of the reconstruction petitioners’ position regarding the boyles’ adjusted_basis for purposes of sec_165 assumes that both the insurance recovery and the construction of the new warehouse occurred in this assumption seems questionable but we need not examine it further under the circumstances
